                   Case 1:18-cv-00026-VSB Document 93 Filed 02/21/20 Page 1 of 10
                                               NEW YORK        CALIFORNIA       D E L AWA R E   GEORGIA        P E N N S Y LVA N I A




      Innessa M. Huot                                                                                     February 21, 2020
      ihuot@faruqilaw.com

      VIA ECF
      Hon. Judge Vernon S. Broderick
      United States District Court
      Southern District of New York
      40 Foley Square, Room 415
      New York, New York 10007
              Re:        Feliciano, et al. v. Metropolitan Transportation Authority, et al. (18-cv-00026)

      Dear Judge Broderick:

              We represent Plaintiffs in the above-referenced matter and write jointly with Defendants to
      respectfully request approval of the parties’ proposed settlement of this action (the “Settlement”), as
      required by Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015).
      I.      Background

               Named Plaintiffs Vincent Feliciano, Diana Longa, Greg Devaney, Peter Roness, and Carlo
      Tagliavia and the additional 164 Opt-in Plaintiffs who joined this lawsuit (together, “Plaintiffs”) worked
      as Sergeants and/or Lieutenants for Defendant Triborough Bridge and Tunnel Authority (“TBTA”), an
      affiliate agency of Defendant Metropolitan Transportation Authority (“MTA”) (together,
      “Defendants”). On January 2, 2018, Named Plaintiffs filed a Collective Action Complaint on behalf of
      themselves and others similarly situated, alleging that Defendants violated the Fair Labor Standards Act,
      29 U.S.C. §§ 201, et seq. (“FLSA”) by, inter alia, failing to properly and timely pay overtime wages.
      See ECF No. 1 (“Complaint”).

              Specifically, Named Plaintiffs claim that Defendants failed to pay Plaintiffs for pre-shift and
      post-shift off-the-clock work (id. at ¶¶ 36-64), have implemented a time keeping system that cuts
      recorded hours worked (id. at ¶¶ 65-86), have failed to properly calculate overtime (id. at ¶¶ 87-106),
      and have failed to timely pay overtime (id. at ¶¶ 107-16). On March 6, 2018, MTA and TBTA each
      filed an Answer, denying all liability for Plaintiffs’ claims. See ECF Nos. 23-24. On July 3, 2018, the
      parties appeared before Magistrate Judge Barbara Moses for a Settlement Conference, where they
      discussed the merits of the case and the overall prospects for resolution. See ECF No. 36 ¶ 5. On August
      17, 2018, the Court conditionally certified the FLSA Collective and, over the next three months, 164
      Opt-in Plaintiffs joined this lawsuit (169 Plaintiffs total). See ECF Nos. 44-45, 49, 52-60, 62-63.

             In furtherance of the parties’ efforts to reach a fair and reasonable settlement of this matter,
      counsel engaged in extensive investigation and voluminous discovery, including the exchange of
      personnel files, correspondence, memo books, training materials, payroll documents, paystubs,
      timecards, and schedules. See Huot Decl. ¶¶ 20-21, 32.1 Additionally, counsel for the parties conducted
      16 depositions, including depositions of the Named Plaintiffs, five Opt-in Plaintiffs, and six
      representatives of Defendants. Id. at ¶ 22. Further, Plaintiffs’ Counsel interviewed every single Plaintiff
      and analyzed over 75,000 records and electronically stored information (“ESI”) pertaining to each of
      the Plaintiffs. Id. at ¶¶ 20, 32. Based on these detailed interviews, investigations, depositions, and
      analysis of records, Plaintiffs’ Counsel calculated Plaintiffs’ damages. Id. at ¶¶ 23, 33.
      1
       Hereinafter, all references to Declarations of Innessa M. Huot and Joshua Beldner in Support of Settlement Approval and
      Award of Attorneys’ Fees and Expenses shall be referred to as “Huot Decl.” and “Beldner Decl.”, respectively.


685 THIRD AVENUE   NEW YORK, NY 10017    PHONE: 212.983.9330   FAX: 212.983.9331    EMPLOYEERIGHTSCOUNSEL.COM      FARUQILAW.COM
                   Case 1:18-cv-00026-VSB Document 93 Filed 02/21/20 Page 2 of 10

                                                                                                                          Page 2


              Thereafter, the parties engaged in extensive settlement discussions, exchanging numerous
      settlement proposals, damage calculations, case law analysis, and additional records. Id. at ¶ 24. On
      November 15, 2019, the parties participated in a full day mediation session with Martin F. Scheinman,
      an experienced and well-respected private mediator, and made significant progress towards resolving
      the matter. Id. at ¶ 27; ECF Nos. 77-79. Thereafter, the parties proceeded to exchange additional
      documents and engaged in further negotiations, in an attempt to resolve this case. Huot Decl. ¶ 28. On
      December 11, 2019, the parties participated in a second full day mediation session with Mr. Scheinman
      and agreed to resolve this matter, with Defendants agreeing to pay a Settlement Amount of $5,400,000
      on the terms set forth in the Settlement Stipulation (“Agreement”)2 now before this Court. Id. at ¶ 29;
      see also id. at Exhibit A (“Ex. A”).3

      II.      The Proposed Settlement is Fair, Reasonable, and Consistent with Cheeks

            Plaintiffs submit that this Settlement is especially fair and reasonable as it provides for a
      cumulative 64% recovery on all vigorously disputed and fact-intensive claims for unpaid wages and late
      payment of wages — even assuming all factual and legal assumptions are made in Plaintiffs’ favor.

              To assess the reasonableness of the Settlement, the Court must consider the totality of the
      circumstances and examine the five factors identified in Beckert: (1) Plaintiffs’ range of possible
      recovery; (2) the extent to which the Settlement will enable the parties to avoid anticipated burdens and
      expenses in establishing their respective claims and defenses; (3) the seriousness of the litigation risks
      faced by the parties; (4) whether the Settlement is the product of arm’s length bargaining between
      experienced counsel; and (5) the possibility of fraud or collusion. Beckert v. Rubinov, No. 15
      Civ.1951(PAE), 2015 WL 6503832, at *1 (S.D.N.Y. Oct. 27, 2015) (quoting Wolinsky v. Scholastic
      Inc., 900 F. Supp. 2d 332, 335-36 (S.D.N.Y. 2012). This Settlement satisfies the five Beckert factors.

             A. The Settlement Provides a Significant Portion of Plaintiffs’ Maximum Possible Recovery

              The first Beckert factor strongly supports a finding that the Settlement is exceedingly fair and
      reasonable as the Gross Settlement Fund provides Plaintiffs with a 64% recovery of all their claims
      according to Plaintiffs’ calculations.4 Huot Decl. ¶¶ 31, 46-50. This recovery reflects a reasonable
      compromise and exceeds recovery percentages recently approved in other wage-and-hour settlements
      within this Circuit. See Raniere v. Citigroup Inc., 310 F.R.D. 211, 219 (S.D.N.Y. 2015) (“[A] recovery
      figure of 22.8% seems within the bounds of reasonableness.”); Wang v. Masago Neo Asian Inc., No. 14-
      CV-6249(DRH)(ARL), 2016 WL 7177514, at *2 (E.D.N.Y. Sept. 26, 2016) (recommending approval
      where gross settlement fund provided a 52% recovery of potential damages); Griffin v. Aldi, Inc., No.
      5:16-cv-00354, ECF No. 109 (N.D.N.Y. Nov. 15, 2018) (approval of settlement of 28% of maximum
      damages); Cohetero v. Stone & Tile, Inc., No. 16 CV 4420, 2018 WL 565717, at *7 (E.D.N.Y. Jan. 25,
      2018) (approval of settlement for “approximately two-thirds of [ ] claimed, actual unpaid wages, which
      is not unreasonable in light of the risks of litigation.”).

              To ascertain Plaintiffs’ maximum possible recovery, Plaintiffs’ Counsel conducted extensive
      interviews with every single one of the 169 Plaintiffs and analyzed tens of thousands of records and ESI
      provided by both Plaintiffs and Defendants in this case. Huot Decl. ¶¶ 20-21, 32, 41. Based on this

      2
        Hereinafter, all capitalized terms shall be defined as in § I of the Settlement Agreement.
      3
        Hereinafter, all exhibits attached to the Huot Decl. will be referred to as Ex. __”.
      4
        Each Plaintiff shall be distributed a pro rata share of the Net Allocation Fund (Ex. A at § 1(o)) in an amount based on the
      damages Plaintiffs’ Counsel calculated for each Plaintiff using their actual pay and hours worked data during the Relevant
      Time Period. The individual Allocated Payments to each Plaintiff are set forth in the Settlement Agreement. See Ex. A.


685 THIRD AVENUE   NEW YORK, NY 10017     PHONE: 212.983.9330     FAX: 212.983.9331    EMPLOYEERIGHTSCOUNSEL.COM       FARUQILAW.COM
                   Case 1:18-cv-00026-VSB Document 93 Filed 02/21/20 Page 3 of 10

                                                                                                                   Page 3


      analysis and investigation, as well as formal discovery, Plaintiffs’ Counsel assessed the strengths and
      weaknesses of each of Plaintiffs’ claims and calculated the range of possible recoveries. Id. at ¶¶ 23, 33.

              Here, Plaintiffs allege that they perform compensable pre-shift and post-shift work (i.e., checking
      emails, updating logs, briefing, etc.), but Defendants’ time keeping system automatically rounds their
      clock-in and clock-out times to their scheduled tour start and end times; thereby cutting all hours worked
      outside their scheduled tours. Id. at ¶ 35; Complaint ¶¶ 36-86. Defendants claim that they provide
      “check-in pay” as additional compensation intended to cover pre-tour briefing time, and dispute that
      Plaintiffs perform other compensable work outside their scheduled tour times. Defendants further
      contend that this “check-in pay” should be used to offset Plaintiffs’ claimed overtime. Huot Decl. ¶ 35.

              Plaintiffs claim that their pre-shift and post-shift work are indeed compensable and dispute
      Defendants’ characterization of “check-in pay” or its use as an offset against claimed overtime. Id.
      Plaintiffs contend that this “check-in pay” is merely a fixed lump sum payment promised under their
      Collective Bargaining Agreement (“CBA”), similar to a Longevity payment or a Law Enforcement
      differential, that is paid without regard to the number of hours worked. Id. Plaintiffs further claim that
      this check-in pay amount should not be used as an offset but should instead be included in the regular
      rate of pay for purposes of calculating overtime. Id.

              Plaintiffs also allege that Defendants failed to properly calculate their overtime rates because, in
      addition to check-in pay, they failed to include additional compensation in their regular rates of pay for
      purposes of calculating overtime. Complaint ¶¶ 87-106. Specifically, Plaintiffs claim that Defendants
      paid them depressed overtime rates because they did not include: (1) Differentials; (2) Attendance
      Bonuses; and (3) Lump Sum Payments promised under their CBA and paid without regard to hours
      worked.5 Id.; Huot Decl. ¶ 36. Defendants vigorously dispute these contentions, claiming that Plaintiffs
      improperly include certain payments in the proposed overtime rates, and that the contractual overtime
      rates paid to Plaintiffs are greater than what is required under the FLSA; thereby rendering damages
      non-existent. Id. Defendants also claim that Plaintiffs are not entitled to overtime because they
      purportedly have supervisory and/or administrative responsibilities and/or were “highly compensated”
      and are, therefore, exempt under the FLSA. Finally, Defendants raise numerous “good faith” defenses,
      claiming that any damages should extend back only two, rather than three years under the FLSA. Id.

              The parties vehemently dispute these issues, and have exchanged statutes, regulations, case law,
      and research memoranda to support their respective positions. Id. at ¶¶ 24, 34-38. The parties engaged
      in numerous telephonic and in-person conferences to discuss the facts and law underlying their positions.
      Id. All parties agree that these issues involve fact intensive inquiries regarding Plaintiffs’ pre-shift and
      post-shift activities, to determine whether they are deemed compensable. Id. at ¶ 39. The parties also
      agree that these issues involve fact intensive assessments of Plaintiffs’ duties to determine whether their
      primary duties were law enforcement or supervisory in nature. Id. The parties further agree that these
      issues likely require credibility determinations that significantly bear on liability and damages. Id.

              Nevertheless, for settlement purposes only, the parties assumed the main disputed issues to the
      benefit of the Plaintiffs. Id. at ¶ 40. Indeed, the parties assumed that: (1) all recorded work time was
      compensable; (2) check-in pay is not an offset against claimed overtime; (3) all Differentials, Attendance
      Bonuses, and Lump Sum Payments would be included in the overtime rate; (4) Plaintiffs are not exempt
      under the FLSA; and (5) the statute of limitations for all claimed damages would extend back three

      5
       Lump Sum Payments specifically at issue in this case included: (1) Longevity Pay; (2) Check-In Pay; (3) SOBA special
      hours; (4) Law Enforcement Differentials; and (5) Earned Pay.


685 THIRD AVENUE   NEW YORK, NY 10017   PHONE: 212.983.9330   FAX: 212.983.9331   EMPLOYEERIGHTSCOUNSEL.COM     FARUQILAW.COM
                   Case 1:18-cv-00026-VSB Document 93 Filed 02/21/20 Page 4 of 10

                                                                                                                Page 4


      years. Id. Indeed, for settlement purposes only, the parties assumed that Plaintiffs would prevail on all
      of their claims and that Defendants would lose on all of their defenses – a very favorable assumption.

              Subject to all of these advantageous assumptions, Plaintiffs’ Counsel calculated the maximum
      possible damages for each of the 169 Plaintiff by analyzing each of their paystubs, time records, approval
      reports, and schedules for every pay period during the relevant time period. Id. at ¶ 41. Plaintiffs’
      Counsel recalculated Plaintiffs’ regular rate of pay, to include the additional compensation previously
      described, and then calculated what Plaintiffs claim to be the FLSA-compliant overtime rate. Id. at ¶¶
      42-44. Plaintiffs’ Counsel then calculated unpaid overtime by determining both the number off-the-
      clock hours cut by Defendants’ timekeeping system and the amount of overtime wages Defendants
      underpaid due to their depressed overtime rates. Id. at ¶ 45. The total back pay damages stemming
      from these claims amounts to $4,084,171.97. Id. at ¶ 46.

               Additionally, Plaintiffs also allege that Defendants’ payment of their overtime two pay periods
      (i.e., four to six weeks) after their work is performed, is unnecessarily and unreasonably late in violation
      of the prompt pay requirements of the FLSA. Complaint ¶¶ 107-16; Huot Decl. ¶ 47. Plaintiffs assert
      that their maximum damages for this claim is $4,343,763.39, which amounts to liquidated damages
      equal to 100% of all overtime payments made by Defendants, as all of them were allegedly paid late.
      Huot Decl. ¶ 48. Defendants contend that the timing of the overtime payments do not violate the FLSA
      because they were made as soon as administratively feasible and reasonably practical under the
      circumstances. Id. at ¶ 47. Defendants further dispute Plaintiffs’ damage calculations claiming, among
      other things, that each Plaintiff’s subsequent payment of overtime should offset liquidated damages
      claimed from the previous payment, as Plaintiffs typically receive overtime each pay period. Id.

              Making all favorable assumptions, Plaintiffs assert that their damages for all their claims amount
      to $8,427,935.36 ($4,084,171.97 for alleged unpaid wages and $4,343,763.39 for alleged late payment
      of wages). Id. at ¶ 49. Notwithstanding all the vigorously disputed issues in this case, Plaintiffs submit
      that the gross Settlement provides for an impressive 64% of these damages to all Plaintiffs. Id. at ¶ 50.

              Overall, Defendants contest the validity of Plaintiffs’ claims, assertions, and assumptions and
      contend that Plaintiffs’ potential recovery is either non-existent or significantly lower than estimated.
      Indeed, if Defendants successfully establish their exemption defenses, then Plaintiffs’ claims would not
      be viable. Moreover, if Defendants successfully prevail on even one of their defenses – check-in pay,
      compensable work, statute of limitations, or any of the other factually intensive issues and defenses
      discussed above – then Plaintiffs would stand to recover only a fraction of the potential damages
      provided under this Settlement. Given the fact-intensive nature of the claims, and the risk that
      Defendants might potentially prevail on at least some of their defenses, Plaintiffs’ Counsel believes that
      this Settlement, which provides for a 64% of all of Plaintiffs’ claims, is an overwhelmingly positive
      result for the Plaintiffs.

             B. By Entering Into the Settlement, the Parties Avoid Significant Burden In Establishing
                Their Claims and the Attendant Risks of Continued Litigation

              The second and third Beckert factors are met because both parties will avoid the significant
      expense of motion practice, expert discovery, and the risk of a lengthy, fact-intensive trial. Courts have
      repeatedly recognized that cases where plaintiffs must prove that they engaged in off-the-clock work are
      both fact-intensive and challenging, as it is difficult to establish the parties’ claims and defenses. See,
      e.g., Riedel v. Acqua Ancien Bath N.Y. LLC, No. 14 Civ. 7238, 2016 WL 3144375, at *7 (S.D.N.Y. May
      19, 2016) (recognizing risks of proving damages for off-the-clock claims); Long v. HSBC USA Inc., No.


685 THIRD AVENUE   NEW YORK, NY 10017   PHONE: 212.983.9330   FAX: 212.983.9331   EMPLOYEERIGHTSCOUNSEL.COM   FARUQILAW.COM
                   Case 1:18-cv-00026-VSB Document 93 Filed 02/21/20 Page 5 of 10

                                                                                                                Page 5


      14 Civ. 6233(HBP), 2015 WL 5444651, at *4 (S.D.N.Y. Sept. 11, 2015) (“[T]he claims and defenses
      are fact-intensive and present risks, including the potential inability to prove the number of hours worked
      and amount of unpaid overtime wages[.]”). Here, the burden will be especially great because the parties
      maintain drastically different assessments for whether and how much Plaintiffs worked before and after
      their scheduled tours.

              Indeed, further litigation would result in “additional expense, including . . . motion practice, trial
      preparation, trial and appeal, that could meaningfully decrease possible recovery for plaintiffs.” Flores
      v. Mamma Lombardi’s of Holbrook, Inc., 104 F. Supp. 3d 290, 299–300 (E.D.N.Y. 2015); Romero v.
      La Revise Assocs., L.L.C., 58 F. Supp. 3d 411, 420–21 (S.D.N.Y. 2014) (finding, in an FLSA action,
      that “the large number of class members and the fact-intensive nature of their claims mean that litigation
      would likely be lengthy, complex, and expensive”). Defendants will also likely move to decertify the
      FLSA collective, and both parties will move for summary judgment. Given the fact-intensive analysis
      of the issues in dispute, this case will likely proceed to trial, at a minimum, on the issues of how many
      hours Plaintiffs worked before and after their scheduled tours, whether their work was considered
      compensable, and whether their primary duties were law enforcement rather than supervisory and/or
      administrative in nature.

              Because both parties would face significant expense and risk by continuing to litigate, the second
      and third Beckert factors also weigh in favor of approval.

             C. The Settlement Is the Product of Arm’s-Length Bargaining Between Experienced
                Counsel and There Is No Possibility of Fraud or Collusion

               The fourth and fifth factors – whether the Settlement is the product of an arm’s-length bargaining
      process and the possibility of fraud or collusion – also support a conclusion that the Settlement is fair
      and reasonable. “Typically, courts regard the adversarial nature of a litigated FLSA case to be an
      adequate indicator of the fairness of the settlement.” Hernandez v. Merrill Lynch & Co., Inc., No. 11
      Civ. 8472 (KBF) (DCF), 2013 WL 1209563, at *7 (S.D.N.Y. Mar. 21, 2013); Rangel v. 639 Grand St.
      Meat & Produce Corp., No. 13 Civ. 3234(LB), 2013 WL 5308277, at *1 (E.D.N.Y. Sept. 19, 2013)
      (approval granted where settlement “was the result of arm’s length negotiations, which were undertaken
      in good faith by counsel”) (internal quotation marks omitted). All parties in this matter are represented
      by counsel experienced in litigating employment disputes and class and collective actions, and Plaintiffs’
      Counsel has extensive experience representing employees in complex class and collective action
      litigation. Huot Decl. ¶¶ 2-3; Ex. H (Faruqi Firm Resume); Beldner Decl. ¶¶ 16-22. Parties have worked
      diligently to advance their clients’ positions and negotiate a fair settlement. Huot Decl. at ¶ 51.

               Significantly, the parties participated in a Settlement Conference before Magistrate Judge
      Barbara Moses on July 3, 2018, where the merits of both parties’ positions and the opportunities for
      settlement were discussed at length. See ECF No. 36. Then, on November 15 and December 11, 2019,
      the parties participated in two full-day mediation sessions with experienced and well-respected mediator
      Martin F. Scheinman, which led to a resolution of this matter. ECF Nos. 77-79. This history and
      litigation process leave no doubt that counsel for the parties negotiated at arm’s-length and that the
      possibility of fraud or collusion is non-existent. See Hernandez v. Anjost Corp., No. 11 Civ. 1531 (AT),
      2013 WL 4145952, at *2 (S.D.N.Y. Aug. 14, 2013) (“A settlement like this one, reached with the help
      of a third-party neutral, enjoys a ‘presumption that the settlement achieved meets the requirements of
      due process.’” (quoting Johnson v. Brennan, No. 10 Civ. 4712 (CM), 2011 WL 4357376, at *8
      (S.D.N.Y. Sept. 16, 2011))); Vasquez v. TGD Grp., Inc., No. 14-CV-7862 (RA), 2016 WL 3181150, at
      *3 (S.D.N.Y. June 3, 2016) (same).


685 THIRD AVENUE   NEW YORK, NY 10017   PHONE: 212.983.9330   FAX: 212.983.9331   EMPLOYEERIGHTSCOUNSEL.COM   FARUQILAW.COM
                   Case 1:18-cv-00026-VSB Document 93 Filed 02/21/20 Page 6 of 10

                                                                                                                Page 6


             Critically, this Settlement Agreement does not contain any terms that would militate against the
      Court approving it. For example, the Settlement Agreement does not contain any confidentiality
      provision or non-disparagement clause and allows Plaintiffs to openly and freely discuss their
      employment experiences, this lawsuit, their claims, and this Settlement with anyone. See Ex. A; see
      also Ezpino v. CDL Underground Specialists, Inc., No. 14-CV-3173 (DRH) (SIL), 2017 WL 3037483,
      at *2-3 (E.D.N.Y. June 30, 2017) (citing Cheeks, 796 F. 3d at 206) (approving settlement agreement
      where it did not “contain a confidentiality provision nor does it contain a non-disparagement clause”).

              Likewise, the Plaintiffs’ release here is limited to only FLSA wage and hour claims, during the
      time Plaintiffs worked as TBTA Sergeants and/or Lieutenants during the Relevant Time Period. Ex. A
      § 13. This release is specifically tailored and does not fall into the category of releases that are so broad
      and encompassing as to be rejected because they run afoul of standards of fairness and reasonableness.
      See Ezpino, 2017 WL 3037483, at *3. It should also be emphasized that there are no absent class
      members that are potentially “unknowingly” releasing any claims. On the contrary, every single
      Plaintiff will have an individual choice about whether to accept the Settlement, redeem their Settlement
      Checks, and release their claims or not be bound by the Settlement and retain their right to pursue their
      claims separately. See Ex. A at § 13.

             In sum, this Settlement provides for a significant portion of Plaintiffs’ possible recovery,
      mitigates significant risks and costs of litigation, is the product of arm’s-length bargaining amongst
      experienced counsel, does not contain a confidentiality provision, non-disparagement clause, or
      overbroad release, is exceedingly fair and reasonable, and represents a fair compromise of bona fide
      disputes. As such, the Court should approve this Settlement.

      III.    The Proposed Attorneys’ Fees and Costs are Fair and Reasonable

              Plaintiffs request that the Court approve Plaintiffs’ Counsel’s fees of $1,799,820.00, which is
      one-third of the Gross Settlement Fund. See Navarrete v. Milano Mkt. Place, Inc., No. 18-CV-7858
      (OTW), 2019 WL 4303347, at *2 (S.D.N.Y. Sept. 11, 2019) (the attorneys’ fee award of “one-third of
      the settlement sum is reasonable and consistent with fees upheld by courts in this District”).

              Plaintiffs’ Counsel was retained on a purely contingency basis and has advanced all the costs
      and shouldered all the risk in the litigation. Huot Decl. ¶ 59. The requested fee is consistent with the
      one-third contingency fees frequently approved as part of FLSA settlements in this Circuit and in this
      District. See, e.g., Flores v. Anjost Corp., No. 11 Civ. 1531(AT), 2014 WL 321831, at *8 (S.D.N.Y.
      Jan. 29, 2014) (finding one-third award “consistent with the norms” of the Second Circuit and collecting
      cases where one-third was awarded in FLSA cases); Singh v. MBD Construction Mgmt., Inc., No. 16
      Civ. 5216(HBP), 2018 WL 2332071, at *2 (S.D.N.Y. May 23, 2018) (noting that one-
      third of settlement is “normal rate”); Gilliam v. Addicts Rehab. Ctr. Fund, 05 Civ. 3452(RLE), 2008 WL
      782596, at *5 (S.D.N.Y. Mar. 24, 2008) (same); Behzadi v. Int’l Creative Mgmt. Partners, LLC, No. 14-
      cv-4382 (LGS), 2015 WL 4210906 (S.D.N.Y. July 9, 2015) (awarding one-third to plaintiffs’ counsel).

              The reasonableness of the requested fee is further confirmed by applying the lodestar method as
      a “cross check.” Goldberger v. Integrated Res., Inc., 209 F.3d 43, 50 (2d Cir. 2000); Masters v.
      Wilhelmina Model Agency, Inc., 473 F.3d 423, 436 (2d Cir. 2007); Flores, 2014 WL 321831, at *9; In
      re Penthouse Exec. Club Comp. Litig., No. 10 Civ. 1145(KMW), 2014 WL 185628 at *10 (S.D.N.Y.
      Jan. 14, 2014). The lodestar is determined by multiplying the hours reasonably expended on the case
      by a reasonable hourly rate. Id.


685 THIRD AVENUE   NEW YORK, NY 10017   PHONE: 212.983.9330   FAX: 212.983.9331   EMPLOYEERIGHTSCOUNSEL.COM   FARUQILAW.COM
                   Case 1:18-cv-00026-VSB Document 93 Filed 02/21/20 Page 7 of 10

                                                                                                                Page 7


              As of February 19, 2020, 2020, Plaintiffs’ Counsel has billed 4341.50 hours on this matter – an
      adversarial litigation that includes 169 Plaintiffs, where Plaintiffs’ Counsel: investigated Plaintiffs’
      claims, drafted a detailed pleading, engaged in substantial discovery, exchanged discovery requests and
      responses, analyzed over 75,000 documents, employment records, and ESI for all Plaintiffs, prepared
      for and handled 16 depositions, interviewed every single Plaintiff and numerous witnesses, meticulously
      calculated the damages for each cause of action for each of the 169 Plaintiffs, participated in two Court
      conferences, assisted in notice administration for the FLSA collective, participated in a valuable in-
      person settlement discussion with defense counsel, exchanged extensive correspondence between and
      among the parties, constantly kept in touch with all of the 169 Plaintiffs to update them on case
      developments and respond to inquiries, drafted a comprehensive mediation statement after the
      conclusion of discovery, and participated in two all-day mediation sessions that resulted in the
      Settlement – amounting to $1,913,137.50 in fees if calculated pursuant to the lodestar. See Huot Decl.
      ¶ 70; Ex. I (Total Lodestar); Ex. G (Faruqi Firms’ contemporaneously-kept billing records); Beldner
      Decl. ¶¶ 24-25; Beldner Decl. at Ex. A (Tilton Beldner’s contemporaneously-kept billing records).

               The lodestar is calculated based on hourly rates for Plaintiffs’ Counsel that have been approved
      by other courts in the Second Circuit and across the country. Huot Decl. ¶¶ 60-63; see also Georgiev, et
      al. v. Shapiro, et al., No. 1:19-cv-00122 (JPO), ECF Nos. 41-6, 47 (S.D.N.Y. Oct. 2, 2019) (approving
      rates of $500 for Ms. Huot, $425 for Mr. Hartzband, $350 for Mr. Collopy, and $175 for Mr. Aloise);
      Morrell, et al. v. NYC Green Transp. Grp., LLC, et al., No. 1:18-cv-00918 (PKC-VMS) (E.D.N.Y. May
      8, 2019) (approving hourly rates of $500 for Ms. Huot, $350 for Mr. Collopy, and $175 for Mr. Aloise);
      Griffin, et al. v. Aldi, Inc., No. 5:16-cv-354 (LEK/ATB), ECF Nos. 104-4, 109 ¶¶ 18, 20 (N.D.N.Y. Nov.
      15, 2018) (approving a lodestar multiplier of 1.96, noting Plaintiffs’ Counsels’ expertise in complex
      wage and hour litigation, commending Plaintiffs’ Counsels on the quality of their work, and approving
      hourly rates of $500 for Ms. Huot, $350 for Mr. Collopy, and $175 for Mr. Aloise); Alam v. O&S Gen.
      Contractors Corp., No. 18-cv-2069 (LDH)(JO), ECF Nos. 19-4, 20 (E.D.N.Y. Aug. 17, 2018)
      (approving hourly rates of $600 for Ms. Huot, $450 for Mr. Hartzband, $400 for Mr. Collopy, and $310
      for Mr. Aloise); Guttentag, et al. v. Ruby Tuesday, Inc., No 12 Civ. 3041 (AT), ECF Nos. 107-8, 109
      (S.D.N.Y. Oct. 2, 2014) (approving hourly rates of $875-$625 for partners, $585-$555 for senior
      associates, $390-$375 for junior associates, $315 for head paralegal, and $275-$245 for other
      paralegals); Foster, et al. v. L-3 Commc’ns EoTech, Inc., et al., No. 15-cv-03519-BCW, ECF Nos. 140-
      1, 155 (W.D. Mo. July 7, 2017) (approving hourly rates of $550 for Ms. Huot, $375 for Mr. Collopy,
      and $310 for Mr. Aloise); Run Them Sweet, LLC, v. CPA Global, LTD, et al., No. 16 CV 1347, ECF
      Nos. 108-4, 114 (E.D. Va. Oct. 6, 2017) (approving hourly rates of $550 for Ms. Huot); March, et al. v.
      First Choice Med., PLLC, No. 15-cv-3669 (GRB) (E.D.N.Y. Mar. 7, 2017) (court approved one-third
      fee after lodestar, based on $500 per hour rate for Ms. Huot, used as cross-check).

              Additionally, courts have previously noted that “[a] reasonable hourly rate is ‘the rate a paying
      client would be willing to pay.’” HVT, Inc, v. Port Authority of N.Y. and N. J., No. 15 Civ. 5867 (MKB)
      (VMS), 2018 WL 6079932, at *1 (E.D.N.Y. Nov. 21, 2018) (quoting Arbor Hill Concerned Citizens
      Neighborhood Ass’n v. Cnty of Albany, 522 F.3d 182, 190 (2d Cir. 2008)). A meaningful portion of
      Plaintiffs’ Counsels’ practice is non-contingency cases where clients in fact pay on an hourly basis at
      the following rates: $500 per hour for Ms. Huot, $425 to $500 per hour for Mr. Beldner and Mr. Tilton;
      $425 per hour for Mr. Hartzband, $350 per hour for Mr. Collopy, $175 per hour for head paralegal Mr.
      Aloise, and $125 to $150 per hour for other paralegals. Huot Decl. ¶¶ 59-61; Beldner Decl. ¶ 23.
      Working on the instant matter on a contingency basis required Plaintiffs’ Counsel to expend
      considerable time and resources that could have been otherwise allocated towards non-contingency,
      hourly work. Huot Decl. ¶ 59. Nevertheless, Plaintiffs’ Counsel undertook prosecuting this action


685 THIRD AVENUE   NEW YORK, NY 10017   PHONE: 212.983.9330   FAX: 212.983.9331   EMPLOYEERIGHTSCOUNSEL.COM   FARUQILAW.COM
                   Case 1:18-cv-00026-VSB Document 93 Filed 02/21/20 Page 8 of 10

                                                                                                                        Page 8


      without any assurance of payment for their services, litigating this case on a wholly contingent basis in
      the face of significant risk. Id.

               The requested fee award of $1,799,820.00 represents a negative multiplier of 0.94 of Plaintiffs’
      Counsels’ lodestar of $1,913,137.50. Id. at ¶ 70. This is significantly below the norm within the Second
      Circuit and this District. See, e.g., Griffin, et al. v. Aldi, Inc., No. 16-cv-354 (LEX/ATB) ECF No. 109
      (N.D.N.Y. Nov. 15, 2018) (awarding Plaintiffs’ Counsel a 1.96 lodestar multiplier); Beckman v.
      KeyBank, N.A., 293 F.R.D. 467, 481 (S.D.N.Y. 2013) (“[c]ourts regularly award lodestar multipliers of
      up to eight times the lodestar, and in some cases, even higher multipliers”); Sewell v. Bovis Lend Lease,
      Inc., No. 09 Civ. 6548(RLE), 2012 WL 1320124, at *13 (S.D.N.Y. Apr. 16, 2012) (“Courts commonly
      award lodestar multipliers between two and six.”); Johnson, 2011 WL 4357376, at *20 (noting that
      “Courts regularly award lodestar multipliers from two to six times lodestar[]” and collecting cases); In
      re Lloyd’s Am. Trust Fund Litig., No. 96 Civ. 1262 RWS, 2002 WL 31663577, at *27 (S.D.N.Y. Nov.
      26, 2002) (a “multiplier of 2.09 is at the lower end of the range of multipliers awarded by courts within
      the Second Circuit”); Henry v. Little Mint, Inc., No. 12 Civ. 3996 (CM), 2014 WL 2199427, at *16
      (S.D.N.Y. May 23, 2014) (“In fact, the [1.9] multiplier is at the lower end of the range routinely granted
      by courts . . . .”); Ramirez v. Lovin’ Oven Catering Suffolk, Inc., No. 11 Civ. 0520 (JLC), 2012 WL
      651640, at *4 (S.D.N.Y. Feb. 24, 2012) (granting attorneys’ fees equal to 6.8 times lodestar); Maley v.
      Del Global Techs. Corp., 186 F. Supp. 2d 358, 371 (S.D.N.Y. 2002) (“[T]he modest multiplier of 4.65
      is fair and reasonable.”); Rabin v. Concord Assets Grp., Inc., No. 89 Civ. 6130 (LBS), 1991 WL 275757,
      at *l–2 (S.D.N.Y. Dec. 19, 1991) (awarding multiplier of 4.4); Sakiko Fujiwara v. Sushi Yasuda Ltd.,
      58 F. Supp. 3d 424, 438-39 (S.D.N.Y. 2014) (2.28 multiplier); Hall v. ProSource Techs., LLC, No. 14-
      CV-2502 (SIL), 2016 WL 1555128, at *17 (E.D.N.Y. Apr. 11, 2016) (approving a lodestar multiplier
      of 2.08); Spicer v. Pier Sixty LLC, No. 08 Civ. 10240 (PAE), 2012 WL 4364503, at *4 (S.D.N.Y. Sept.
      14, 2012) (approving a lodestar multiplier of 3.36).

              Additionally, the requested fee award will also compensate Plaintiffs’ Counsel for the
      considerable time needed to administer the Settlement going forward. See Flores, 2014 WL 321831, at
      *9 (“In wage and hour cases, Class Counsel are often called upon to perform work after the final
      approval hearing, including answering class member questions, answering questions from the claims
      administrator, and negotiating and sometimes litigating disagreements with defendants about
      administering the settlement and distributing the fund.”); Johnson, 2011 WL 4357376, at *16 (noting
      that future work covered in settlement award supports fee application). Thus, Plaintiffs’ request for
      approval of attorneys’ fees is reasonable.

               Further, Plaintiffs request the Court approve unreimbursed costs in furtherance of this matter.
      Plaintiffs’ Counsel has incurred $80,816.08 in actual costs and expenses6 for court filings, service fees,
      mediation costs, deposition costs, transcript costs, claims administration costs, skip tracing services,
      expert fees, travel, telephone, and postage. Huot Decl. ¶ 72. These expenses are reasonable, as well as
      incidental and necessary to the litigation; therefore, their reimbursement under the Settlement should be
      approved. See Miltland Raleigh-Durham v. Myers, 840 F. Supp. 235, 239 (S.D.N.Y. 1993) (“Attorneys
      may be compensated for reasonable out-of-pocket expenses incurred and customarily charged to their
      clients, as long as they ‘were incidental and necessary to the representation’ of those clients.”) (quoting
      Reichman v. Bonsignore, Brignati & Mazzotta, P.C., 818 F.2d 278, 283 (2d Cir. 1987)).

      6
       In the Agreement, Plaintiffs’ Counsel was not yet aware of the actual costs and expenses incurred in furtherance of the
      Litigation and identified $100,000.00 as the ceiling for what potential costs and expenses could be. See Ex. A at § 4(b).
      Subsequently, Plaintiffs’ Counsel calculated its actual costs and expenses to be $80,816.08, well less than the $100,000.00
      contemplated ceiling in the Agreement.


685 THIRD AVENUE   NEW YORK, NY 10017    PHONE: 212.983.9330     FAX: 212.983.9331   EMPLOYEERIGHTSCOUNSEL.COM       FARUQILAW.COM
                   Case 1:18-cv-00026-VSB Document 93 Filed 02/21/20 Page 9 of 10

                                                                                                                           Page 9


              Accordingly, Plaintiffs’ request for approval of $1,799,820.00 in attorneys’ fees and $80,816.08
      in unreimbursed expenses, for a total of $1,880.636.08 as compensation for Plaintiffs’ counsel’s work
      and their costs in this matter, is reasonable.

      IV.     The Proposed Service Awards to Named Plaintiffs Are Fair and Reasonable

              Plaintiffs request that this Court grant service awards of $15,000 each to the five Named
      Plaintiffs who took leadership roles in the litigation and contributed to the success of the case as a whole.
      “Service awards fulfill the important purpose of compensating plaintiffs for the time they spend and the
      risks they take.” Flores, 2014 WL 321831, at *10 (citing Massiah v. MetroPlus Health Plan, Inc., No.
      11-cv-05669, 2012 WL 5874655, at *8 (E.D.N.Y. Nov. 20, 2012)). In examining the reasonableness of
      a requested service award, courts consider: (1) the personal risk incurred by the plaintiffs; (2) the time
      and effort expended by the plaintiffs in assisting the prosecution of the litigation; and (3) the ultimate
      recovery in vindicating statutory rights. Roberts v. Texaco, Inc., 979 F. Supp. 185, 200 (S.D.N.Y. 1997).

              Service awards are especially important in employment cases, where employees have assumed
      risks of future retaliation and losing future employment opportunities. Indeed, Named Plaintiffs “face[]
      the risk[s] that new employers would learn that they were class representatives in a lawsuit against their
      former employer and take adverse action against them. Moreover, each time they change jobs, they will
      risk retaliation in the hiring process.” Asare v. Change Grp. of N.Y., Inc., No. 12 Civ. 3371(CM), 2013
      WL 6144764, at *15 (S.D.N.Y. Nov. 18, 2013); see also Sewell v. Bovis Lend Lease, Inc., No. 09 Civ.
      6548(RLE), 2012 WL 1320124, at *14 (S.D.N.Y. Apr. 16, 2012) (recognizing that plaintiffs in wage
      and hour case “fac[e] potential risks of being blacklisted as ‘problem’ employees”).

               First, Named Plaintiffs were all employed by Defendants when they retained Plaintiffs’ Counsel
      to investigate their claims against Defendants. Huot Decl. ¶ 53. By initiating this action, they risked
      retaliation from Defendants.7 Moreover, they continue to risk retaliation by their current employers and
      put their ability to secure future employment at risk as well. Guippone v. BH S & B Holdings, LLC, No.
      09 Civ. 01029(CM), 2011 WL 5148650, at *7 (S.D.N.Y. Oct. 28, 2011) (“Today, the fact that a plaintiff
      has filed a federal lawsuit is searchable on the internet and may become known to prospective employers
      when evaluating the person.”); Parker v. Jekyll & Hyde Entm’t Holdings, LLC, No. 08 Civ.
      7670(BSJ)(JCF), 2010 WL 532960, at *1 (S.D.N.Y. Feb. 9, 2010) (“[F]ormer employees put in jeopardy
      their ability to depend on the employer for references in connection with future employment.”). Service
      awards “provide an incentive to seek enforcement of the law despite these dangers.” Id.; Henry, 2014
      WL 2199427, at *10 (“In a wages and hours case, where a low level employee assumes responsibility
      for prosecuting an action against an employer and takes considerable personal risk in so doing, [service]
      awards are singularly appropriate.”).

              Second, Named Plaintiffs contributed a significant amount of time and effort to the case. See
      Huot Decl. at Exs. B - F (Decls. of Vincent Feliciano, Diana Longa, Greg Devaney, Peter Roness, Carlo
      Taliavia). By way of example only, Named Plaintiffs provided Plaintiffs’ Counsel with detailed factual
      information regarding their job duties, Defendants’ policies, and other information and documents
      relevant to their own claims and the claims of the other Plaintiffs. See id. Moreover, they each appeared
      for lengthy full-day depositions, they all attended the settlement conference with Judge Moses, and they
      all participated in two all-day mediation sessions. See Parker, 2010 WL 532960, at *1 (recognizing

        7
         Named Plaintiffs do not allege that Defendants retaliated against them; but the risk of retaliation is important to weigh in
        any plaintiff’s decision to come forward and commence litigation in a representative capacity.


685 THIRD AVENUE   NEW YORK, NY 10017     PHONE: 212.983.9330     FAX: 212.983.9331    EMPLOYEERIGHTSCOUNSEL.COM        FARUQILAW.COM
                   Case 1:18-cv-00026-VSB Document 93 Filed 02/21/20 Page 10 of 10

                                                                                                               Page 10


      efforts of plaintiffs including meeting with counsel, reviewing documents, formulating theory of case,
      identifying and locating other class members to expand settlement participants, and attending court
      proceedings); Frank v. Eastern Kodak Co., 228 F.R.D. 174, 187 (W.D.N.Y. 2005) (recognizing the
      important role that plaintiffs play as the “primary source of information concerning the claims,”
      including by responding to counsel’s questions and reviewing documents). Named Plaintiffs were
      instrumental in obtaining discovery from Plaintiffs and assisting Plaintiffs’ Counsel in analyzing the
      compensation records and preparing damage calculations. Exs. B – F. Named Plaintiffs made inquiries
      and collected information on behalf of Plaintiffs and then disseminated information about the status of
      the litigation to keep Plaintiffs apprised on any developments. Id. Indeed, Named Plaintiffs were vital
      to the prosecution of this litigation and in securing this Settlement. Id.

              Third, the Settlement has vindicated the statutory rights of Plaintiffs under the FLSA, which
      further supports the request for the Service Awards. The requested service awards of $15,000 to Named
      Plaintiffs, collectively amounts to approximately 1.4% of the total recovery, which is far below what
      other courts have held to be a reasonable percentage. See Reyes v. Altamarea Grp., LLC, No. 10-CV-
      6451 (RLE), 2011 WL 4599822, at *9 (S.D.N.Y. Aug. 16, 2011) (approving awards representing
      approximately 16.6% of the settlement); Parker, 2010 WL 532960, at *2 (finding that service awards
      totaling 11% of the total recovery are reasonable); RMED Int’l, Inc. v. Sloan’s Supermarkets, Inc., No.
      94 Civ. 5587(PKL)(RL), 2003 WL 21136726, at *2-3 (S.D.N.Y. May 15, 2003) (2.6% of $975,000).

              Analyzing the reasonableness of the proposed service awards in terms of absolute dollars, courts
      routinely approve service awards equal to or greater than the awards requested here. See Hernandez,
      2013 WL 1209563, at *10 (approving service payment of $15,000 to the named plaintiffs in FLSA
      collective action); Sewell, 2012 WL 1320124, at *15 (awarding $15,000 service award in FLSA case);
      Reyes, 2011 WL 4599822, at *9 (approving award of $15,000); Khait v. Whirlpool Corp., No. 06-6381
      (ALC), 2010 WL 2025106, at *9 (E.D.N.Y. Jan. 20, 2010) (approving award of $15,000); DeLeon v.
      Wells Fargo Bank, N.A., No. 12 Civ. 4494(RLE), 2015 WL 2255394, at *7 (S.D.N.Y. May 11, 2015)
      (awarding $15,000 to named plaintiff, “recogniz[ing] the risks that the named-Plaintiff faced by
      participating in a lawsuit against her former employer and the efforts she made on behalf of the class,
      including producing documents, continuously speaking with Class Counsel, and actively participating
      in mediation.”); Willix v. Healthfirst, Inc., No. 07 Civ. 1143 (ENV)(RER), 2011 WL 754862, at *8
      (E.D.N.Y. Feb. 18, 2011) (awarding service payments ranging from $30,000 to $7,500 in FLSA
      collective action). Accordingly, the service awards are reasonable and should be approved.

      V.      Conclusion

              Accordingly, the parties jointly request that the Court approve of the Settlement, So Order the
      Stipulation and [Proposed] Order Approving the Settlement and Dismissing the Case, and have it entered
      on the docket by the Clerk of the Court. We thank Your Honor for the Court’s time and consideration.

                                                                   Respectfully submitted,



                                                                   Innessa M. Huot
      Encl.
      cc: All Counsel of Record




685 THIRD AVENUE   NEW YORK, NY 10017   PHONE: 212.983.9330   FAX: 212.983.9331   EMPLOYEERIGHTSCOUNSEL.COM   FARUQILAW.COM
